        Case 4:21-cv-01518 Document 1 Filed on 05/07/21 in TXSD Page 1 of 7




                              UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION


 RAYMOND V. HAYES, JR.,
                                                             CIVIL COMPLAINT
              Plaintiff,

 v.                                                         CASE NO.4:21-cv-01518

 SOUTHWEST CREDIT SYSTEMS, L.P.,
                                                        DEMAND FOR JURY TRIAL
              Defendant.


                                           COMPLAINT

         NOW comes RAYMOND V. HAYES, JR. (“Plaintiff”), by and through the undersigned,

complaining as to the conduct of SOUTHWEST CREDIT SYSTEMS, L.P. (“Defendant”), as

follows:

                                      NATURE OF THE ACTION

      1. Plaintiff brings this action for damages pursuant to the Fair Debt Collection Practices Act

(“FDCPA”) under 15 U.S.C. §1692 et seq. and the Texas Debt Collection Act (“TDCA”) under

Tex. Fin. Code Ann. § 392 et seq. for Defendant’s unlawful conduct.

                                     JURISDICTION AND VENUE

      2. This action arises under and is brought pursuant to the FDCPA. Subject matter jurisdiction

is conferred upon this Court by 15 U.S.C §1692, 28 U.S.C. §§1331 and 1337, as the action arises

under the laws of the United States. Supplemental jurisdiction exists for the state law claim

pursuant to 28 U.S.C. §1367.




                                                  1
           Case 4:21-cv-01518 Document 1 Filed on 05/07/21 in TXSD Page 2 of 7




      3. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Defendant conducts business

in the Southern District of Texas and a substantial portion the events or omissions giving rise to

the claims occurred within the Southern District of Texas.

                                               PARTIES

      4. Plaintiff is a natural person, over 18 years of age, residing in Houston, Texas, which lies

within the Southern District of Texas.

      5. Defendant identifies itself as “a leading national provider of accounts receivable

management and consumer service solution.”1 Defendant’s principal place of business is located

at 4120 International Parkway, Suite 1100, Carrollton, Texas 75007. Defendant regularly collects

upon consumers located within the state of Texas.

      6. Defendant acted through its agents, employees, officers, members, directors, heirs,

successors, assigns, principals, trustees, sureties, subrogees, representatives and insurers at all

times relevant to the instant action.

                                FACTS SUPPORTING CAUSES OF ACTION

      7.    The instant action arises out of Defendant’s attempts to collect upon an outstanding

consumer debt that Plaintiff allegedly owed to T-Mobile in the amount of $137.50 (“subject

consumer debt”).

      8.    In approximately April 2021, Plaintiff began receiving calls to his cellular phone, (404)

XXX-8916, from Defendant.

      9. At all times relevant to the instant action, Plaintiff was the sole subscriber, owner, and

operator of the cellular phone ending in -8916. Plaintiff is and always has been financially

responsible for the cellular phone and its services.



1
    https://www.swcconsumer.com/about.html

                                                   2
      Case 4:21-cv-01518 Document 1 Filed on 05/07/21 in TXSD Page 3 of 7




   10. Defendant has called Plaintiff primarily using the phone number (888) 982-6994, but

upon belief, Defendant has used other phone numbers as well.

   11. On or around April 2, 2021 Defendant has placed a phone call to Plaintiff’s cellular phone

as early as 7:05 a.m.CST, while he was located in Texas.

   12. Defendant’s early morning call disturbed Plaintiff’s sleep.

   13. Plaintiff, through his contacts with Defendant, was informed that Defendant was acting as

a debt collector attempting to collect upon the subject consumer debt.

   14. Plaintiff was confused by Defendant’s attempt to collect upon the subject consumer debt

as he did not have any outstanding obligation to T-Mobile.

   15. Plaintiff informed Defendant that he was on a pre-paid monthly plan that did not require

a contract, as he was required to pay for his cellular services in advance to keep them activated.

   16. On or about April 8, 2021 Plaintiff received a letter from Defendant seeking collection on

the subject consumer debt after Plaintiff advised that he did not have any obligation to pay.

   17. Frustrated over Defendant’s conduct, Plaintiff spoke with the undersigned regarding his

rights, resulting in expended resources.

   18. Plaintiff has been unfairly and unnecessarily harassed by Defendant's actions. The early

morning call from Defendant caused Plaintiff to be prematurely awoken on a morning that he had

to go to work.

   19. Plaintiff has suffered concrete harm as a result of Defendant’s actions, including but not

limited to, invasion of privacy, aggravation that accompanies collection telephone calls made in

connection with a debt not owed, getting calls at an unreasonably early hour, emotional distress,

mental anguish, increased usage of his telephone services, loss of cellular phone capacity,




                                                 3
      Case 4:21-cv-01518 Document 1 Filed on 05/07/21 in TXSD Page 4 of 7




 diminished cellular phone functionality, decreased battery life on his cellular phone, and

 diminished space for data storage on his cellular phone.


            COUNT I – VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT

   20. Plaintiff repeats and realleges paragraphs 1 through 19 as though fully set forth herein.

   21. Plaintiff is a “consumer” as defined by 15 U.S.C. §1692a(3) of the FDCPA.

   22. Defendant is a “debt collector” as defined by §1692a(6) of the FDCPA, because it regularly

use the mail and/or the telephone to collect, or attempt to collect, delinquent consumer accounts.

   23. Defendant identifies itself as a debt collector and is a business whose principal purpose is

the collection of debts.

   24. The subject consumer debt is a “debt” as defined by FDCPA §1692a(5) as it arises out of

a transaction due or asserted to be owed or due to another for personal, family, or household

purposes.

       a. Violations of FDCPA §1692c and §1692d

   25. The FDCPA, pursuant to 15 U.S.C. §1692d, prohibits a debt collector from engaging “in

any conduct the natural consequence of which is to harass, oppress, or abuse any person in

connection with the collection of a debt.” §1692d(5) further prohibits, “causing a telephone to ring

or engaging any person in telephone conversation repeatedly or continuously with intent to annoy,

abuse, or harass any person at the called number.”

   26. Defendant violated §1692c(a)(1), d and d(5)when it called Plaintiff as early as 7:05 a.m.

despite knowing that that this early phone call would be inconvenient to Plaintiff. Defendant’s

unreasonably early morning phone call demonstrates the extent to which Defendant

indiscriminately contacted Plaintiff’s cellular phone in a harassing attempt to annoy and abuse him




                                                 4
      Case 4:21-cv-01518 Document 1 Filed on 05/07/21 in TXSD Page 5 of 7




into submission. This behavior of calling Plaintiff’s cellular phone so early in the morning on a

work day was harassing and abusive.

   27. Additionally, Defendant violated §1692d through its attempts to collect a debt from

Plaintiff which he did not owe. Subjecting an innocent consumer to collection efforts on the subject

consumer debt which was not owed was inherently conduct which had the natural consequence of

harassing and abusing Plaintiff.

         b. Violations of FDCPA § 1692e

   28. The FDCPA, pursuant to 15 U.S.C. §1692e, prohibits a debt collector from using “any

false, deceptive, or misleading representation or means in connection with the collection of any

debt.”

   29. In addition, this section enumerates specific violations, such as:

           “The use of any false representation or deceptive means to collect or attempt to
           collect any debt or to obtain information concerning a consumer.” 15 U.S.C.
           §1692e(10).

   30. Defendant violated §1692e and e(10) when it used deceptive means to collect and/or

attempt to collect the subject debt. Despite the fact that Plaintiff did not owe the subject consumer

debt, Defendant made multiple attempts to collect from Plaintiff, including after being told that

the subject consumer debt was not owed.

   WHEREFORE, Plaintiff RAYMOND V. HAYES, JR, respectfully requests that this

Honorable Court enter judgment in his favor as follows:

   a. Declaring that the practices complained of herein are unlawful and violate the
      aforementioned bodies of law;

   b. Awarding Plaintiff statutory damages of $1,000.00 as provided under 15 U.S.C.
      §1692k(a)(2)(A);

   c. Awarding Plaintiff actual damages, in an amount to be determined at trial, as provided
      under 15 U.S.C. §1692k(a)(1);


                                                  5
      Case 4:21-cv-01518 Document 1 Filed on 05/07/21 in TXSD Page 6 of 7




   d. Awarding Plaintiff costs and reasonable attorney fees as provided under 15 U.S.C.
      §1692k(a)(3); and

   e. Awarding any other relief as this Honorable Court deems just and appropriate.



                COUNT II – VIOLATIONS OF THE TEXAS DEBT COLLECTION ACT

   31. Plaintiff restates and realleges paragraphs 1 through 30 as though fully set forth herein.

   32. Plaintiff is a “consumer” as defined by Tex. Fin. Code Ann. § 392.001(1).

   33. Defendant is a “debt collector” and a “third party debt collector” as defined by Tex. Fin.

Code Ann. § 392.001(6) and (7).

   34. The subject consumer debt is a “consumer debt” as defined by Tex. Fin. Code Ann. §

392.001(2) as it is an obligation, or alleged obligation, arising from a transaction for personal,

family, or household purposes.

           a. Violations of TDCA § 392.302

   35. The TDCA, pursuant to Tex. Fin. Code Ann. § 392.302(4), a debt collector may not

oppress, harass, or abuse a person by “causing a telephone to ring repeatedly or continuously, or

making repeated or continuous telephone calls, with the intent to harass a person at the called

number.”

   36. Defendant violated § 392.302(4) of the TDCA when it called Plaintiff’s phone as early as

7:05 a.m., outside of permissible collection hours.

   37. Violations of TDCA § 392.304

   38. The TDCA, pursuant to Tex. Fin. Code Ann. § 392.304(8), prohibits a debt collector from

“misrepresenting the character, extent, or amount of a consumer debt . . .” The TDCA, under Tex.

Fin. Code Ann. § 392.304(19), further prohibits a debt collector from “using any other false

representation or deceptive means to collect a debt . . . .”

                                                  6
      Case 4:21-cv-01518 Document 1 Filed on 05/07/21 in TXSD Page 7 of 7




   39. Defendant violated the above referenced portions of the TDCA when it attempted to collect

upon a debt which Plaintiff did not owe. Through its collection attempts,               Defendant

misrepresented the character, extent, and amount of Plaintiff’s purported obligation on the subject

consumer debt.

   WHEREFORE, Plaintiff RAYMOND V. HAYES, JR., respectfully requests that this

Honorable Court enter judgment in his favor as follows:

   a. Declaring that the practices complained of herein are unlawful and violate the
      aforementioned statutes and regulations;

   b. Entitling Plaintiff to injunctive relief pursuant to Tex. Fin. Code Ann. § 392.403(a)(1).

   c. Awarding Plaintiff actual damages, pursuant to Tex. Fin. Code Ann. § 392.403(a)(2).

   d. Awarding Plaintiff punitive damages, in an amount to be determined at trial, for the
      underlying violations;

   e. Awarding Plaintiff costs and reasonable attorney fees, pursuant to Tex. Fin. Code Ann. §
      392.403(b);

   f. Awarding any other relief as this Honorable Court deems just and appropriate.


Dated: May 7, 2021                                   Respectfully submitted,

/s/ Nathan C. Volheim (Lead Attorney)                /s/ Eric D. Coleman
Nathan C. Volheim, Esq. #6302103                     Eric D. Coleman, Esq. #6326734
Counsel for Plaintiff                                Counsel for Plaintiff
Admitted in the Eastern District of Texas            Admitted in the Eastern District of Texas
Sulaiman Law Group, Ltd.                             Sulaiman Law Group, Ltd.
2500 South Highland Ave., Suite 200                  2500 South Highland Ave., Suite 200
Lombard, Illinois 60148                              Lombard, Illinois 60148
(630) 568-3056 (phone)                               (331) 307-7648 (phone)
(630) 575-8188 (fax)                                 (630) 575-8188 (fax)
nvolheim@sulaimanlaw.com                             ecoleman@sulaimanlaw.com




                                                7
